DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 8/28/20 has been received and made of record.  Note the acknowledged PTO-1449 form enclosed herewith.   
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “650”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “701” and “702”, also, “260” is missing from the figures especially Fig. 2, see para. [0037].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: para. [0041], line 9, recites, “the second internal support 314”; however, the second internal support was designated as “312” see para. [0040]; para. [0047], line 5, recites “the second internal support 522”; however, “522” was previously designated as “the second end”, see para. [0045], line 5.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8  and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As regards claim 8, recites that claim 7 further comprises “a first and second cross strap”.  However, since claim 7 recites “a first cross strap” and “a second cross strap”, it is unclear to the Office if Applicant is claiming an additional “first cross strap” and an additional “second cross strap”. 
As regards claim 15, “the bottom support first end” and “the bottom support second end” lacks proper antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 2, 6, 7 and 9 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by U.S. Patent No. 8,007,454 (“Zerr et al.”).
As regards claim 1, Zerr et al. discloses an ankle support assembly and method of supporting an ankle that anticipates Applicant’s presently claimed invention.  More specifically, Zerr et al. discloses an ankle brace (10) comprising: an ankle wrap assembly including a main body (12) having an inner surface (inner layer 24), an outer surface (outer layer 28), a top (see the top of the device in Figs. 1 and 3), a bottom (see Fig. 4, a front defining a foot opening (see Fig. 5 which shows an opening that allows the toes to extend therethrough, a first side panel (positioned on the left side of axis 19 in Fig. 1), a second side panel (positioned on the right side of axis 19 in Fig. 1), a rear (adjacent opening 18, see Fig. 1) and a bottom panel (see positioned under the foot during use, Figs. 1 and 4 and 5); first and second ankle pads (54, 56 or 58 which is a soft foam layer, see col. 5, line1-col. 6, line 18) attached to the main body; a first support (44 and 52, see col. 4, lines 17-65) attached to the main body first side panel, a second support (44 and 52, see col. 4, lines 17-65) attached to the main body second side panel, and a bottom support (the support positioned on inside bottom of portion 12 as shown in Fig. 1), wherein the ankle brace is configured to be secured to a user’s ankle when worn (see Figs. 3 and 5).
Alternatively, as regards claim 1, Zerr et al. discloses an ankle support assembly and method of supporting an ankle that anticipates Applicant’s presently claimed invention.  More specifically, Zerr et al. discloses an ankle brace (10) 
As regards claim 2, Zerr et al. discloses the ankle brace of claim 1, wherein the first and second ankle pads are shaped to support the lateral and medial malleolus bones (see col. 5, lines 39-61, which discloses the stabilizing body 54 may be molded to configure to the shape of the wearer’s ankle to provide a custom fit, further disclosed is that body 54 may have an inner layer 66 of cushioning material).
As regards claim 6, Zerr et al. discloses the ankle brace of claim 1 (alternative rejection), further comprising first and second external supports (44,52) fixed to the outer surface of the main body along the first side panel and the second side panel (see Figs. 3-5).
As regards claim 7, Zerr et al. discloses the ankle brace of claim 1, further comprising a strap system (20A, 20B, 22A, 22B, 22C, 38A, 38B, 38C, 68 and 72) including a first rear strap (68), a second rear strap (72), a first cross strap (38C which crosses over ankle portion 16, see Figs. 3 and 9), a second cross strap (38B which crosses over ankle portion 16 see Figs. 3 and 9), and a top strap (38A), wherein the first rear strap includes a heel lock strap (68) having a first end connected to the ankle wrap main body first panel and configured to cross behind a user’s Achilles tendon and a second end configured to attach to the ankle wrap main body second panel (via 70) when worn by a user (see Figs. 8 and 9).
As regards claim 9, Zerr et al. discloses the ankle brace of claim 7, wherein the top strap has a first end and a second end (see the first and second ends of strap 38A in Fig. 1), and is configured to be placed around the top of the ankle wrap around a leg of a user above the ankle bone when worn, and wherein the top strap is pre-curved (note the curve at the end of the strap where 43 is positioned in Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zerr et al. in view of U.S. Patent Application Publication No. 2004/0084390 (“Davis et al.”).
As regards claim 5, Zerr et al. discloses the ankle brace of claim 1, except that the ankle brace further comprises an anti-slip pad on the outer surface of the bottom panel.  Davis et al., however, teaches it is known to provide a medical article (2) for use on the foot and ankle with an anti-slip pad (traction pad 70) in order to facilitate safe ambulation over smooth tile or wood floors (see para. [0058]).
In view of Davis et al., it would have been obvious to one having ordinary skill in the art to have modified Zerr et al. at the effective time of filing, by adding an anti-slip pad to exterior surface of the bottom panel in order to facilitate safe ambulation over smooth tile or wood floors.

Claims 10-12, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zerr et al. in view of U.S. Patent No. 5,795,316 (“Gaylord”).
As regards claims 10 and 11, Zerr et al. discloses an ankle support assembly and method of supporting an ankle that anticipates Applicant’s presently claimed invention.  More specifically, Zerr et al. discloses an ankle brace (10) comprising: an ankle wrap assembly including a main body (12) having an inner surface (inner layer 24), an outer surface (outer layer 28), a top (see the top of the device in Figs. 1 and 3), a bottom (see Fig. 4, a front defining a forefoot sleeve (see Fig. 5 which shows sleeve formed upon closure and comprising an opening that allows the toes to extend therethrough, a lateral side panel (positioned on the left side of axis 19 in Fig. 1), a medial side panel (positioned on the right side of axis 19 in Fig. 1), a rear defining a rear opening (opening 18, see Fig. 1) and a bottom panel (see positioned under the foot during use, Figs. 1 and 4 and 5); at least one of first and second ankle pads (inner layer of cushioning 66 of body 54) attached to the main body (attached to the main body via fastener material 60); a first internal support (62, when body 54 is selected, see col. 5, lines 41-48) attached to the main body first side panel, a second internal support (62, when body 54 is selected, see col. 5, lines 41-48), a bottom support (the support positioned on inside bottom of portion 12 as shown in Fig. 1),  first and second external supports (44 and 52, see Figs. 3-5), and a strap system including a lower rear strap (68), an upper rear strap (72), a first cross strap (38C which crosses over ankle portion 16, see Figs. 3 and 9), a second cross strap (38B which crosses over ankle portion 16 see Figs. 3 and 9), and an ankle strap (38A).
Zerr et al. fails to teach at least one of first and second ankle is on the inner surface.  However, Gaylord teaches an analogous ankle stabilizing device (10) comprising a main body member (12) having an inner and outer surface, wherein pads (48,50) are positioned on either the inner or outer surfaces of the device (col. 10, lines 21-25) to extend above and abut the malleolus in order to prevent the body member from collapsing as a result of securing the straps on the device (see col. 10, lines 6-14).  As can be seen from Fig. 8, pads (48, 50) conform to the shape of the upper portion of the malleolus.  Further, as disclosed at col. 10, lines 57-62, the pads are made of a foam type of material which provides cushioning comfort, and the pads can be molded.
In view of Gaylord it would have been obvious to one having ordinary skill in the art at the effective time of filing to have modified the device of Zerr et al. with the addition of pads on the inner surface of the body member to abut the malleolus in order to prevent the body member from collapsing as a result of securing the straps on the device.
As regards claim 12, modified Zerr et al. discloses the ankle brace system of claim 10, wherein the lower rear strap comprises a heel lock strap (68) having a first end connected to the lateral side panel and configured to cross behind a user’s Achilles tendon and a second end configured to attach to the medial side panel (via 70, see Figs. 8 and 9).
As regards claim 14, modified Zerr et al. disclose the ankle brace system of claim 10, wherein the bottom support has a first end (adjacent the first side panel), a second end (adjacent the second side panel), and a length in between (see Fig. 1), and wherein the first end is located adjacent a lateral side of a user’s ankle, the length extends under 
As regards claim 16, modified Zerr et al. discloses the ankle brace system of claim 10, wherein the ankle strap has a first end and a second end, and is configured to extend around the top of the ankle wrap around a leg of a user above the ankle bone when worn (see Figs. 1, 9 and 10), and wherein the ankle strap is pre-curved (note the curved end which has 43 placed thereon).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zerr et al. in view of Gaylord as applied to claim 10, and in further view of Davies et al.
As regards claim 17, modified Zerr et al. discloses the ankle brace of claim 10, except that the ankle brace further comprises an anti-slip pad on the outer surface of the bottom panel.  Davis et al., however, teaches it is known to provide a medical article (2) for use on the foot and ankle with an anti-slip pad (traction pad 70) in order to facilitate safe ambulation over smooth tile or wood floors (see para. [0058]).
In view of Davis et al., it would have been obvious to one having ordinary skill in the art to have modified Zerr et al. at the effective time of filing, by adding an anti-slip pad to exterior surface of the bottom panel in order to facilitate safe ambulation over smooth tile or wood floors.

Allowable Subject Matter
Claims 3, 4, 13 and 15 are is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-20 are allowed.
Claims 8*, 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
*Claim 8 could possibly be allowable, however clarification of the indefinite language is needed in order to determine allowability.
The following is a statement of reasons for the indication of allowable subject matter:  Ankle braces are known as demonstrated by the prior art of record.  The closest prior art being used in the present rejections of the claims.  With respect to claim 3, the prior art fails to teach or fairly suggest to one alone or in combination, an ankle brace comprising first and second supports that include rigid support shells shaped to conform to the lateral and medial sides of a user’s ankle, wherein “each of the first and second supports include a top portion fixed to the main body and a bottom portion suspended from the main body, and each of the first and second supports define an opening for a user’s medial and lateral malleolus” in combination with the other recited elements of claim 1.
With respect to claim 4, the closest prior art of Zerr et al. Zerr et al. discloses the ankle brace of claim 1, wherein the bottom support has a first end (adjacent the first side panel), a second end (adjacent the second side panel), and a length in between 
With respect to claim 13, the closest prior art of Zerr et al. also fails to teach first and second internal supports comprise plates shaped to conform to the lateral and medial sides of a user’s ankle, each of the first and second internal supports include a top portion fixed to the main body and a bottom portion suspended from the main body, and each of the first and second internal supports define an opening for a user’s medial and lateral malleolus, in combination with the other recited elements of claims 10 and 13.
With respect to claim 15, the closest prior art of Zerr et al. discloses ankle braces as discussed above, but fails to teach or fairly suggest a bottom support first end is configured to overlap with a portion of the first internal support and the bottom support second end is configured to overlap with a portion of the second internal support, in combination with the other recited elements of clams 10 and 15.
With respect to claim 20, the closest prior art is that of U.S. Patent Application Publication No. 2005/0085755 to Rabe.  Rabe discloses an ankle brace (10) comprising a main body (12) configured to receive an ankle and a portion of a foot of a user (see Fig. 3), the main body including an outer surface (26), and inner surface (24), a front .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in it discloses ankle braces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796.  The examiner can normally be reached on Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIM M LEWIS/Primary Examiner, Art Unit 3786